968 So. 2d 67 (2007)
William Clyde COLLINS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1332.
District Court of Appeal of Florida, First District.
November 6, 2007.
William Clyde Collins, pro se, Petitioner.
Bill McCollum, Attorney General, and Alan R. Dakan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the circuit court's order denying as untimely petitioner's motion for reduction or modification of sentence made pursuant to Florida Rule of Criminal Procedure 3.800(c) is hereby quashed. See Bacchus v. State, 958 So. 2d 1016 (Fla. 1st DCA 2007); Mathis v. State, 957 So. 2d 692 (Fla. 1st DCA 2007). The cause is remanded to the circuit court with directions *68 to dispose of petitioner's motion on the merits.
PETITION GRANTED.
BARFIELD, WOLF, and HAWKES, JJ., concur.